MEMORANDUM **
Cain Barajas-Arredondo appeals pro se the district court’s denial of his 28 U.S.C. § 2241 habeas petition challenging his conviction for use of a firearm, in violation of 18 U.S.C. § 924(c), (d). We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Barajas-Arredondo contends that the district court erred by denying his § 2241 petition on the grounds that he previously filed a 28 U.S.C. § 2255 motion raising the same claim, because § 2255 is an inadequate or ineffective remedy to test the legality of his detention. We review the district court’s denial of a § 2241 petition de novo. Bowen v. Hood, 202 F.3d 1211, 1218 (9th Cir.2000).
Barajas-Arredondo’s contention that § 2255 is an inadequate remedy because it bars him from raising a successive motion fails. See Lorentsen v. Hood, 223 F.3d 950, 953 (9th Cir.2000) (stating that the ban on unauthorized second or successive motions does not per se make § 2255 inadequate or ineffective).
Because a habeas petitioner cannot circumvent the bar against successive § 2255 motions by bringing a § 2241 petition styled as a § 2255 motion attacking the legality of his firearm conviction, the district court properly denied Barajas-Arredondo’s § 2241 petition. See Porter v. Adams, 244 F.3d 1006, 1007 (9th Cir.2001) (affirming the denial of a § 2241 petition *558raising the same claims attacking petitioner’s conviction that he unsuccessfully raised in a prior § 2255 motion); Moore v. Reno, 185 F.3d 1054, 1055 (9th Cir.1999) (per curiam) (stating that § 2241 relief may not be sought unless § 2255 has been shown to be inadequate or ineffective), cert. denied, 528 U.S. 1178, 120 S.Ct. 1214, 145 L.Ed.2d 1115 (2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.